



MDU Resources Group, Inc.




1998 Option
Award Program


PLAN DOCUMENT
 






This document constitutes part of a Prospectus covering securities that have
been registered under the Securities Act of 1933.
 


MDU RESOURCES GROUP, INC.
1998 OPTION AWARD PROGRAM




Article 1. Establishment, Purpose and Duration


1.1 Establishment of the Plan. MDU Resources Group, Inc. a Delaware corporation
(hereinafter referred to as the “Company”), hereby establishes the “MDU
Resources Group, Inc., 1998 Option Award Program” (hereinafter referred to as
the “Plan”), as set forth in this document. The Plan permits the grant of
Nonqualified Stock Options.


The Plan shall become effective as of February 12, 1998 (the “Effective Date”),
and shall remain in effect as provided in Section 1.3 herein.


1.2 Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of Company stockholders.


1.3 Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect until terminated by
the Board of Directors pursuant to Article 9 herein.




Article 2. Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1 “Award” means, individually or collectively, a grant under the Plan of
NQSOs.


2.2 “Award Agreement” or “Option Award Agreement” means an agreement entered
into by each Participant and the Company, setting forth the terms and provisions
applicable to an Award granted to a Participant under the Plan.


2.3 “Board” or “Board of Directors” means the Board of Directors of the Company.


2.4  “Change in Control” means the earliest of the following to occur: (a) the
public announcement by the Company or by any Person (which shall not include the
Company, any Subsidiary of the Company, or any employee benefit plan of the
Company or of any Subsidiary of the Company) that such Person, who or which,
together with all Affiliates and Associates (within the meanings ascribed to
such terms in the Rule 12b-2 of the General Rules and Regulations under the
Exchange Act) of such Person, shall be the beneficial owner of twenty percent
(20%) or more of the voting stock of the Company outstanding; (b) the
commencement of, or after the first public announcement of any Person to
commence, a tender or exchange offer the consummation of which would result in
any Person becoming the beneficial owner of voting stock aggregating thirty
percent (30%) or more of the then outstanding voting stock of the Company; (c)
the announcement of any transaction relating to the Company required to be
described pursuant to the requirements of Item 6(e) of Schedule 14A of
Regulation 14A under the Exchange Act; (d) a proposed changed in constituency of
the Board such that, during any period of two (2) consecutive years, individuals
who at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election or nomination for
election by the stockholders of the Company of each new Director was approved by
a vote of at least two-thirds (2/3) of the Directors then still in office who
were members of the Board at the beginning of the period; (e) the sale or other
disposition of all or substantially all of the assets of Montana-Dakota
Utilities Co., other than to a Subsidiary of the Company; or (f) any other event
that shall be deemed by a majority of the Board of Directors to constitute a
“change in control.”


2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


2.6 “Committee” means the committee, as specified in Article 3, appointed by the
Board to administer the Plan with respect to Awards.


2.7 “Company” means MDU Resources Group, Inc., a Delaware corporation,
(including its business units) or any successor thereto as provided in Article
11 herein.


2.8 “Director” means any individual who is a member of the Board of Directors of
the Company.


2.9 “Disability” means “permanent and total disability” as defined under Section
22(e)(3) of the Code.


2.10  “Dividend Account” is defined in Section 6.3 herein.


2.11 “Eligible Employee” means an Employee who is eligible to participate in the
Plan, as set forth in Section 5.1 herein.


2.12 “Employee” means (i) any full-time or regularly-scheduled part-time
employee of the Company or a Subsidiary or (ii) any bargaining unit employee
covered by a collective bargaining agreement to which the Company or any of its
Subsidiaries is a party. Directors who are not otherwise employed by the Company
or a Subsidiary shall not be considered Employees for purposes of the Plan.


2.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


2.14 “Exercise Period” means the period during which an Option is exercisable,
as set forth in the related Award Agreement.


2.15 “Fair Market Value” shall mean the average of the high and low sale prices
as reported in the consolidated transaction reporting system or, if there is no
such sale on the relevant date, then on the last previous day on which a sale
was reported.


2.16 “Nonqualified Stock Option” or “NQSO” means an option to purchase Shares,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option under Section 422 of the Code.


2.17 “Option” means a Nonqualified Stock Option.


2.18 “Option Exercise Price” means the price at which a Share may be purchased
by a Participant pursuant to an Option, as determined by the Committee and set
forth in the Option Award Agreement.


2.19 “Participant” means an Employee who has an outstanding Award granted under
the Plan.


2.20 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act, as used in Sections 13(d) and 14(d) thereof, including usage
in the definition of a “group” in Section 13(d) thereof.


2.21 “Shares” means the shares of common stock, $1.00 par value, of the Company.


2.22 “Subsidiary” means any corporation that is a “subsidiary corporation” of
the Company as that term is defined in Section 424(f) of the Code.


2.23  “Termination of Service” means leaving the employ of the Company or any
Subsidiary for any reason. For purposes of the Plan, transfer of employment of a
Participant among the Company and any Subsidiaries shall not be deemed a
termination of employment.




Article 3. Administration


3.1 The Committee. The Plan shall be administered by a committee (the
“Committee”); the members of the Committee shall be appointed from time to time
by, and shall serve at the discretion of, the Board of Directors.


3.2 Authority of the Committee. The Committee shall have full power except as
limited by law, the Articles of Incorporation and the Bylaws of the Company,
subject to such other restricting limitations or directions as may be imposed by
the Board and subject to the provisions herein, to determine the Employees to
receive Awards; to determine the size of Awards and the terms and conditions
thereof; to construe and interpret the Plan and any agreement or instrument
entered into under the Plan; to establish, amend or waive rules and regulations
for the Plan’s administration; and (subject to the provisions of Article 9
herein) to amend the terms and conditions of any outstanding Award. Further, the
Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate its authorities as identified hereunder.


3.3 Restrictions on Distribution of Shares and Share Transferability.
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan unless such delivery would comply
with all applicable laws (including, without limitation, the Securities Act of
1933) and applicable requirements of any securities exchange or similar entity
and unless the participant’s tax obligations have been satisfied as set forth in
Article 10. The Committee may impose such restrictions on any Shares acquired
pursuant to Awards under the Plan as it may deem advisable, including, without
limitation, restrictions to comply with applicable Federal securities laws, with
the requirements of any stock exchange or market upon which such Shares are then
listed and/or traded and with any blue sky or state securities laws applicable
to such Shares.


3.4 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants and their estates and
beneficiaries.


3.5 Costs. The Company shall pay all costs of administration of the Plan.




Article 4. Shares Subject to the Plan


4.1 Number of Shares. Subject to Section 4.2 herein, the maximum number of
Shares available for grant under the Plan shall be three million seven hundred
ninety-five thousand three hundred thirty (3,795,330). Shares underlying lapsed
or forfeited Awards may be reused for other Awards. Shares granted pursuant to
the Plan may be (i) authorized but unissued Shares of Common Stock,
(ii) Treasury Shares or (iii) Shares purchased on the open market.


4.2 Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, liquidation, stock dividend,
split-up, spin-off, share combination, share exchange or other change in the
corporate structure of the Company affecting the Shares, such adjustment shall
be made in the outstanding Awards, the number and class of Shares which may be
delivered under the Plan, and in the number and class of and/or price of Shares
subject to outstanding Awards granted under the Plan, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights.




Article 5. Eligibility and Participation


5.1 Eligibility. Persons eligible to participate in the Plan (“Eligible
Employees”) include all Employees, as determined by the Committee.


5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all Eligible Employees those to whom Awards
shall be granted.




Article 6. Stock Options


6.1 Grant of Options. Subject to the terms and conditions of the Plan, Options
may be granted to Eligible Employees, at any time and from time to time, as
shall be determined by the Committee. The Committee shall have complete
discretion in determining the number of Shares subject to Options granted to
each Participant (subject to Article 4 herein) and, consistent with the
provisions of the Plan, in determining the terms and conditions pertaining to
such Options.


6.2 Option Award Agreement. Each Option grant shall be evidenced by an Option
Award Agreement that shall specify the Option Exercise Price, which shall be the
Fair Market Value of a Share on the date of grant, the term of the Option, the
number of Shares to which the Option pertains, the Exercise Period and such
other provisions as the Committee shall determine.


6.3  Dividend Account. At the time of the Award, a Dividend Account (the
“Dividend Account”) shall be established for each Participant. If a dividend is
declared by the Board on the Common Stock of the Company, an equivalent amount
shall be accrued in the Dividend Account of each Participant for each share of
Common Stock underlying all unvested Options held by the Participant. When the
Award vests, all amounts in the Dividend Account shall be paid in cash to the
Participant. If the Award is forfeited, all amounts in the Dividend Account
shall also be forfeited.


6.4 Exercise of and Payment for Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve.


A Participant may exercise an Option, in whole but not in part (subject to the
Committee’s right to determine otherwise), at any time during the Exercise
Period. Options shall be exercised by the delivery of a written notice of
exercise to the Company or its designee, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by provision for
full payment for the Shares; provided, however, that the Committee shall have
the right in its sole discretion to establish other procedures for the exercise
of Options.


The Committee shall have the authority to establish procedures for payment upon
the exercise of Options which may include, in the Committee’s sole discretion,
payment (a) in cash or its equivalent, (b) by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Option Exercise Price (provided that the Shares which are tendered
must have been held by the Participant for at least (6) months prior to their
tender to satisfy the Option Exercise Price), (c) by broker assisted cashless
exercise or (d) by a combination of (a), (b) and/or (c).


As soon as practicable after receipt of a notification of exercise of an Option
and provision for full payment therefor, there shall be delivered to the
Participant, in the Participant’s name, Share certificates in an appropriate
amount based upon the number of Shares purchased under the Option(s).


6.5 Termination of Service.


a. Upon any Termination of Service, unvested Options and any amounts accrued in
a Participant’s Dividend Account shall be forfeited.


b. Death


If the Participant dies while still employed, any vested Options, to the extent
that they are then exercisable, may be exercised, at any time within one (1)
year (even if this extends the term of the Options) after the date of the
Participant’s death by the person designated in the Participant’s last will and
testament or by the personal representative of the Participant’s estate.


c. Disability


If the Participant suffers Disability, any vested Options, to the extent that
they are then exercisable, may be exercised at any time within one (1) year
(even if this extends the term of the Options) after the date of Disability by
the Participant or by a person qualified or authorized to act on behalf of the
Participant.


d. Other Termination of Service


If the Participant’s Termination of Service is for any reason other than Death
or Disability, any vested Options, to the extent that they are then exercisable,
may be exercised at any time within the three (3) months (even if this extends
the term of the Options) following the date of Termination of Service.


6.6 Transferability of Options. All Options granted to a Participant under the
Plan shall be exercisable during the Participant’s lifetime only by such
Participant, and no Option granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.




Article 7. Rights of Employees


7.1 Employment. Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, for
any reason or no reason in the Company’s sole discretion, nor confer upon any
Participant any right to continue in the employ of the Company.


7.2 Participation. No Employee shall have the right to be selected to receive an
Award.


7.3  Limitation of Implied Rights. Neither a Participant nor any other Person
shall, by reason of the Plan, acquire any right in or title to any assets, funds
or property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets or other property which the Company or
any Subsidiary, in their sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Shares or amounts, if any, payable under the Plan, unsecured by any assets
of the Company or any Subsidiary. Nothing contained in the Plan shall constitute
a guarantee that the assets of such companies shall be sufficient to pay any
benefits to any Person.


Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.




Article 8. Change in Control


The terms of this Article 8 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control, any and all Options granted hereunder shall become
immediately exercisable.




Article 9. Amendment, Modification and Termination


9.1 Amendment, Modification and Termination. The Board may, at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part.


9.2 Awards Previously Granted. No termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan without the written consent of the Participant holding such
Award, unless such termination, modification or amendment is required by
applicable law and except as otherwise provided herein.




Article 10. Tax Withholding


10.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to an
Award made under the Plan.


10.2 Share Withholding. The Committee shall have the authority to establish
procedures with respect to tax withholding required upon the exercise of
Options, which may include payment by Participants (a) by tendering previously
owned Shares held by the Participant at least six (6) months prior to their
tender or (b) by having the Company withhold Shares having a Fair Market Value
on the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction.




Article 11. Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.




Article 12. Legal Construction


12.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.


12.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


12.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


12.4 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with, and governed
by, the laws of the State of Delaware.



